OPINION — AG — ** SCHOOL REVENUE — ESTIMATE OF NEEDS ** ALL OF THE SPECIFIC ITEMS OR MISCELLANEOUS REVENUE REFERRED TO IN YOUR LETTER, IN AMOUNTS THAT THE COUNTY EXCISE BOARD COULD HAVE ESTIMATED AS PROBABLE INCOME TO A SCHOOL DISTRICT, SHOULD BE CONSIDERED AS A PART OF THE MINIMUM PROGRAM INCOME OF SUCH DISTRICT. (ESTIMATE OF NEEDS, RENTALS, SCHOOL FUNDS, FINANCIAL STATEMENT, FEDERAL FUNDS, AD VALOREM, TAXATION, STATE BOARD OF EDUCATION) CITE: 68 Ohio St. 297 [68-297], 70 Ohio St. 18-4 [70-18-4], 70 Ohio St. 19-1 [70-19-1] (J. H. JOHNSON)